United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-757
Issued: September 28, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

Appellant filed an application for review of the Office of Workers’ Compensation
Programs’ November 9, 2010 schedule award decision. The Board has duly considered the
evidence and finds that the case is not in posture for a decision.
The present appeal involves appellant’s March 19, 2006 occupational disease claim (File
No. xxxxxx210), which was accepted for left rotator cuff tear and left carpal tunnel syndrome.1
Appellant began receiving total disability compensation in this case on May 24, 2007. On
January 29, 2008 OWCP proposed to terminate appellant’s compensation benefits under this
claim on the grounds that she was no longer disabled due to the accepted conditions; her
benefits, however, were not terminated in this case until April 22, 2009. Appellant’s treating
physician, Dr. Samuel Chmell, a Board-certified orthopedic surgeon, opined in a February 28,
2008 report that appellant was not disabled due to her accepted upper extremity conditions, but
was totally incapacitated as a result of her accepted right knee condition in File No. xxxxxx794.

1

Previous claims filed by appellant include: October 19, 1998 occupational disease claim (File No. xxxxxx518)
accepted for right rotator cuff tear, right carpal tunnel syndrome, right shoulder bicipital tendinitis and complex
regional pain syndrome; December 1, 1999 occupational disease claim (File No. xxxxxx736) accepted for left wrist
de Quervain’s tendonitis; and January 8, 2008 occupational disease claim (File No. xxxxxx794) accepted for right
knee osteoarthritis and right knee replacement surgery. OWCP combined File Nos. xxxxxx518 and xxxxxx736 with
the instant case (File No. xxxxxx210), which became the master file.

Under previous claims, appellant was granted schedule awards for permanent impairment
totaling 10 percent for her left upper extremity and 41 percent for her right upper extremity. On
October 15, 2009 she was granted a schedule award in the instant case for an additional five
percent impairment of the left upper extremity.2 OWCP found that, as appellant had already
been paid total disability compensation for the period of the schedule award, she was not entitled
to receive a schedule award in the present case. On May 5, 2010 an OWCP hearing
representative affirmed the prior decision that appellant was not entitled to receive a schedule
award due to her concurrent receipt of disability compensation, but remanded the case for
development of the medical evidence. In a July 1, 2010 decision, OWCP granted a schedule
award for an additional two percent impairment of the left upper extremity, but determined that
appellant could not receive the award because she had received disability benefits during the
period of the award.3 Appellant sought review by an OWCP hearing representative, contending
that she was not disabled due to her upper extremity conditions, but rather due to her accepted
right knee condition under File No. xxxxxx794 and was, therefore, entitled to receive a schedule
award for her upper extremity impairment.
By decision dated November 9, 2010, an OWCP hearing representative affirmed the
July 1, 2010 decision regarding the amount of the schedule award and appellant’s inability to
receive the award due to her receipt of disability benefits in this case for the period of the award.
He referred to appellant’s accepted right knee claim, noting that OWCP had approved a total
knee replacement on March 8, 2008 and that her physician had found her to be totally disabled
due to the knee condition. The representative found, however, that because no final termination
decision had been issued in this case, appellant remained totally disabled due to the accepted
upper extremity conditions, thereby nullifying any schedule award for those upper extremities.
He also stated that the district medical adviser had conducted a proper review of the medical
evidence in determining appellant’s entitlement to a schedule award.
The Board is unable to adjudicate the issue of the degree of appellant’s permanent
impairment based upon the evidence of record. The hearing representative did not provide any
explanation as to how he or the medical adviser reached a determination as to the degree of
appellant’s permanent impairment. His cursory statement that the medical adviser conducted a
proper review of the evidence does not meet the requirements of the Federal Employees’
Compensation Act4 or OWCP’s procedures.5
The Board is also unable to determine whether appellant is eligible to receive schedule
award benefits for her upper extremity impairment. A claimant is not entitled to receive
compensation for temporary total disability and a schedule award covering the same period of

2

OWCP determined that appellant had a 28 percent right upper extremity impairment and a 15 percent left upper
extremity impairment. Due to her receipt of prior awards, she was only entitled to an additional five percent award
for the left upper extremity. The period of the award was from February 28 through June 16, 2008.
3

The period of the award was from February 28 through July 30, 2008.

4

5 U.S.C. § § 8101-8193.

5

5 U.S.C. § 8124(a) provides: OWCP shall determine and make a finding of facts and make an award for or
against payment of compensation. 20 C.F.R. § 10.126 provides in pertinent part that the final decision of OWCP
shall contain findings of fact and a statement of reasons.

2

time for the same condition.6 The record strongly suggests, however, that appellant’s disability
during the period of the schedule award was due to her accepted right knee condition under File
No. xxxxxx794, rather than her upper extremity conditions. Appellant’s receipt of compensation
for her knee condition should not preclude receipt of a schedule award for an upper extremity
condition under a different claim. The hearing representative found that appellant was
considered disabled due to her upper extremity conditions because OWCP did not formally
terminate her benefits for those conditions. Appellant’s entitlement to compensation should be
determined, however, by her actual physical condition. The Board finds that the record is
unclear as to whether appellant’s disability during the period of the schedule award was causally
related to her upper extremity condition or her right knee condition. The medical evidence
contained in File No. xxxxxx794 will necessarily bear directly on appellant’s schedule award
claim in File No. xxxxxx210.
Because it is essential for the Board to review the medical evidence contained in File No.
xxxxxx794 in order to render a full and fair adjudication of the present appeal, this case will be
remanded for OWCP to consolidate File Nos. xxxxxx794 and xxxxxx210. Reconstruction of the
record will be followed by a de novo decision on the merits of the claim, in order to protect
appellant’s appeal rights.
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensations’ Programs’
November 9, 2010 decision be set aside and the case remanded for further development
consistent with this order of the Board.
Issued: September 28, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

Robert T. Leonard, 34 ECAB 1687, 1690 (1983); Marie J. Born, 27 ECAB 623, 628 (1976).

3

